Per Curiam:
The evidence points irresistibly to the guilt of the defendant. While it is possible that the extreme intimacy between the defendant and the woman not his wife may have stopped short of actual guilt, it is in the highest degree improbable. The mere fact that no one saw the act performed is not controlling. The judgment should be reversed, new trial ordered, costs to appellant to abide event. Present — Patterson, P. J., Ingraham, McLaughlin, Laughlin and Scott, JJ. Laughlin, J,, dissented. Judgment reversed, new trial ordered, costs to appellant to abide event.